Opinion
by the Court :
The only question presented by this record is, whether the court below erred in adjudging that appellant should accept treasury notes in satisfaction of the obligation on appellees to pay him money and surrender up to them the written evidence of their indebtedness ?
This question was elaborately discussed and very fully considered by this court in the cases of Griswold v. Hepburn, and of *332Hawkins v. Chenault, decided summer term, 1865, in which casés a majority of the court held (Judge Williams dissenting) that the appellants' were not legally bound to accept treasury notes in satisfaction of their contract to pay money, and to the principles, settléd in those cases a majority of the court adheres (and from which Judge Williams dissents).
Wherefore, the judgment of the court below is reversed, and the cause remanded, with directions to render a judgment in favor of appellant conformable with the principles of this opinion.